Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This notice of allowance is responsive to the Preliminary Amendment filed on 04/30/2021.  Applicant amended claims 3-4, and added new claims 7-9. Claims 1-9 are presented for examination and based on current examiner’s amendment claims 1-9, renumbered as 1-9 are allowed for the reasons indicated herein below.  


Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 04/30/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.  


Priority
3.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 


Examiner’s Amendment

4.	 An Examiner's amendment to the record appears below.  Should the changes and/or additions by 
unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such amendment, it must be submitted no later than the payment of the issue fee.

Authorization for this Examiner's amendment was given to the examiner via a telephonic interview with Attorney Tiffany Adigwe (Reg. No. 75,964).
The application has been amended as follows:

Title:
          The title has been replaced with the following title: 

POWER CONVERTER FOR PERFORMING CONVERSION FROM DC TO AC OR VICE VERSA, AND METHOD FOR CONTROLLING THE POWER CONVERTER 


Abstract:
            The abstract has been amended as follows:

In a High Efficient and Reliable Inverter Concept power conversion device, control is performed with one cycle divided into four periods, wherein in a first period when the signs of an AC voltage and an AC current are both positive, first and fourth switches perform switching operation, second and third switches are opened, and a sixth switch is closed; in a second period when the signs are positive and negative, a current is passed through freewheeling diodes when a fifth switch is opened while the fifth switch performs switching operation; in a third period when both signs are negative, the second and third switches perform switching operation, the first and fourth switches are opened, and the fifth switch is closed; and in a fourth period when the signs are negative and positive, a current is passed through freewheeling diodes when the sixth switch is opened while the sixth switch performs switching operation.
	

Claims: 
Claims 1-3 and 6-7 have been amended as follows:

1.	(Currently Amended)  A power conversion device provided between a DC electrical path and an AC electrical path and configured to perform conversion from DC to AC or vice versa, the power conversion device comprising:
	a full-bridge circuit configured by a first switch, a second switch, a third switch configured to operate in synchronization with the second switch, and a fourth switch configured to operate in synchronization with the first switch;
	first, second, third, and fourth freewheeling diodes connected in parallel with the respective first, second, third, and fourth switches configured for passing a current in a forward direction thereof;
	an AC reactor connected between the full-bridge circuit and the AC electrical path;
	a short-circuit section provided between two lines on an AC side of the full-bridge circuit and including a fifth switch configured to open and close a current conduction path from a first line to a second line of the two lines, a sixth switch configured to open and close a current conduction path from the second line to the first line, a fifth diode configured to block a current from the first line to the second line and connected in series with the sixth switch, and a sixth diode configured to block a current from the second line to the first line and connected in series with the fifth switch; and
	a controller configured to control the full-bridge circuit and the short-circuit section, wherein
	when there is a phase difference between an AC voltage of the AC electrical path and an AC current flowing through the AC reactor, the controller performs control with one cycle divided into a total of four periods, that is, a first period in which both the AC voltage and the AC current are positive, a second period in which the AC voltage is positive and the AC current is negative, a third period in which both the AC voltage and the AC current are negative, and a fourth period in which the AC voltage is negative and the AC current is positive,
	the controller executes, in the first period, a first control mode in which the first switch and the fourth switch are caused to perform switching operation, the second switch and the third switch are opened, and the sixth switch is closed,
	the controller executes, in the second period, a second control mode in which a current is passed through the first and  fourth freewheeling diodes when the fifth switch is opened while the fifth switch is caused to perform switching operation,
	the controller executes, in the third period, a third control mode in which the second switch and the third switch are caused to perform switching operation, the first switch and the fourth switch are opened, and the fifth switch is closed, and
	the controller executes, in the fourth period, a fourth control mode in which a current is passed through the second and third freewheeling diodes when the sixth switch is opened while the sixth switch is caused to perform switching operation.

	2.	(Currently Amended)  The power conversion device according to claim 1, wherein the controller delays stop of switching operation of the full-bridge circuit and delays opening or stop of switching operation of a closed switch of the fifth switch or the sixth switch 

	3.	(Currently Amended)  The power conversion device according to claim 1, wherein, for each of the first, second, third, and fourth freewheeling diodes and the fifth and sixth diodes time period in which a current flows through at least one diode of the first, second, third, and fourth freewheeling diodes and the fifth and sixth diodes the switch respectively connected in parallel with the at least one diode.

	6.	(Currently Amended)  A control method for a power conversion device provided between a DC electrical path and an AC electrical path and including a full-bridge circuit configured by first, second, third and fourth switches and first, second, third and fourth freewheeling diodes and a short-circuit section and an AC reactor connected on an AC side of the full-bridge circuit, the control method being executed by a controller, the control method comprising:
	when there is a phase difference between an AC voltage of the AC electrical path and an AC current flowing through the AC reactor, performing control with one cycle divided into a total of four periods, that is, a first period in which both the AC voltage and the AC current are positive, a second period in which the AC voltage is positive and the AC current is negative, a third period in which both the AC voltage and the AC current are negative, and a fourth period in which the AC voltage is negative and the AC current is positive;
	executing, in the first period, control that alternately has a powering period in which the full-bridge circuit is caused to perform switching operation and a current is passed through the full-bridge circuit in a positive direction and a freewheeling period in which a current is passed through the short-circuit section in the positive direction in a state where irst, second third, and fourth switches of the full-bridge circuit are opened;
	executing, in the second period, control that alternately has a powering period in which the short-circuit section is caused to perform switching operation and a current is passed through the short-circuit section in a negative direction and a freewheeling period in which a current is passed through the first and fourth freewheeling diodes of the full-bridge circuit in the negative direction in a state where first, second, third and fourth switches are opened;
	executing, in the third period, control that alternately has a powering period in which the full-bridge circuit is caused to perform switching operation and a current is passed through the full-bridge circuit in the negative direction and a freewheeling period in which a current is passed through the short-circuit section in the negative direction in a state where first, second, third and fourth switches 
	executing, in the fourth period, control that alternately has a powering period in which the short-circuit section is caused to perform switching operation and a current is passed through the short-circuit section in the positive direction and a freewheeling period in which a current is passed through the second and third freewheeling diodes first, second, third and fourth switches are opened.

	7. 	(Currently Amended)  The power conversion device according to claim 2, wherein, for each of the first, second, third and fourth freewheeling diodes and the fifth and sixth diodestime period in which a current flows through at least one diode of the first, second, third, and fourth freewheeling diodes and the fifth and sixth diodes, and closes the switch respectively connected in parallel with the at least one diode.






Reasons for allowance
5.	Claims 1-9, renumbered as 1-9 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 

Claims 1-5 and 7-9, renumbered as 1-8; none of the prior art, listed in the attached PTO-892 form, alone or in combination discloses “A power conversion device provided between a DC electrical path and an AC electrical path and configured to perform conversion from DC to AC or vice versa, the power conversion device comprising: a full-bridge circuit configured by a first switch, a second switch, a third switch configured to operate in synchronization with the second switch, and a fourth switch configured to operate in synchronization with the first switch; first, second, third, and fourth freewheeling diodes connected in parallel with the respective first, second, third, and fourth switches and being configured for passing a current in a forward direction thereof; an AC reactor connected between the full-bridge circuit and the AC electrical path; a short-circuit section provided between two lines on an AC side of the full-bridge circuit and including a fifth switch configured to open and close a current conduction path from a first line to a second line of the two lines, a sixth switch configured to open and close a current conduction path from the second line to the first line, a fifth diode configured to block a current from the first line to the second line and connected in series with the sixth switch, and a sixth diode configured to block a current from the second line to the first line and connected in series with the fifth switch; and a controller configured to control the full-bridge circuit and the short-circuit section, wherein when there is a phase difference between an AC voltage of the AC electrical path and an AC current flowing through the AC reactor, the controller performs control with one cycle divided into a total of four periods, that is, a first period in which both the AC voltage and the AC current are positive, a second period in which the AC voltage is positive and the AC current is negative, a third period in which both the AC voltage and the AC current are negative, and a fourth period in which the AC voltage is negative and the AC current is positive, the controller executes, in the first period, a first control mode in which the first switch and the fourth switch are caused to perform switching operation, the second switch and the third switch are opened, and the sixth switch is closed, the controller executes, in the second period, a second control mode in which a current is passed through the first and  fourth freewheeling diodes when the fifth switch is opened while the fifth switch is caused to perform switching operation, the controller executes, in the third period, a third control mode in which the second switch and the third switch are caused to perform switching operation, the first switch and the fourth switch are opened, and the fifth switch is closed, and the controller executes, in the fourth period, a fourth control mode in which a current is passed through the second and third freewheeling diodes when the sixth switch is opened while the sixth switch is caused to perform switching operation”. As recited in claims 1-5 and 7-9, renumbered as 1-8.
Claim 6, renumbered as 9; none of the prior art, listed in the attached PTO-892 form, alone or in combination discloses “A control method for a power conversion device provided between a DC electrical path and an AC electrical path and including a full-bridge circuit configured by first, second, third and fourth switches and first, second, third and fourth freewheeling diodes and a short-circuit section and an AC reactor connected on an AC side of the full-bridge circuit, the control method being executed by a controller, the control method comprising: when there is a phase difference between an AC voltage of the AC electrical path and an AC current flowing through the AC reactor, performing control with one cycle divided into a total of four periods, that is, a first period in which both the AC voltage and the AC current are positive, a second period in which the AC voltage is positive and the AC current is negative, a third period in which both the AC voltage and the AC current are negative, and a fourth period in which the AC voltage is negative and the AC current is positive; executing, in the first period, control that alternately has a powering period in which the full-bridge circuit is caused to perform switching operation and a current is passed through the full-bridge circuit in a positive direction and a freewheeling period in which a current is passed through the short-circuit section in the positive direction in a state where the first, second third, and fourth switches of the full-bridge circuit are opened; executing, in the second period, control that alternately has a powering period in which the short-circuit section is caused to perform switching operation and a current is passed through the short-circuit section in a negative direction and a freewheeling period in which a current is passed through the first and fourth freewheeling diodes of the full-bridge circuit in the negative direction in a state where the first, second, third and fourth switches are opened; executing, in the third period, control that alternately has a powering period in which the full-bridge circuit is caused to perform switching operation and a current is passed through the full-bridge circuit in the negative direction and a freewheeling period in which a current is passed through the short-circuit section in the negative direction in a state where the first, second, third and fourth switches are opened; and executing, in the fourth period, control that alternately has a powering period in which the short-circuit section is caused to perform switching operation and a current is passed through the short-circuit section in the positive direction and a freewheeling period in which a current is passed through the second and third freewheeling diodes in the positive direction in a state where the first, second, third and fourth switches are opened”. As recited in claim 6, renumbered as 9.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
6. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUSEF A AHMED whose telephone number is (571)272-6057.  The examiner can normally be reached on Monday-Friday 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YUSEF A AHMED/Primary Examiner, Art Unit 2839